The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-2, 4-15, 18-20 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claim 1, to further limit and distinguish over the closest prior art of record Magnussen, by including the limitations of dependent claim 3, further limiting the control unit not configured to control the second switching element, amended Claims 4, 20 to correct claim dependency and cancelled Claims 3, 16-17, to place the application in condition for allowance.
Regarding amended Claim 1, closest prior art of record Magnussen (US 6,366,434) discloses an electronic circuit arrangement (Abstract, circuit arrangement for safely disconnecting a load from a source shown in Figure, please note that only one/sole figure is disclosed, therefore no Figure # included) comprising: 
a first electric connection connectable to a first electronic device (input terminals connected to voltage supply, Figure); 
 a second electric connection connectable to a second electronic device (output terminals connected to load, Figure);  
a first electric conduction path connecting the first electric connection to the second electric connection (first electric conduction path L1, Figure);  
a second electric conduction path electrically connecting a tee point which is provided in the first electric conduction path (a second electric conducting path via K21 connecting tee point between K11, K31, Figure 1), to an electric ground connection 
a first switching element (relay contact K11, K1, Figure) provided in the first electric conduction path between the first electric connection and the tee point (K11 provided between the input terminal and tee point, Figure), the first switching element being switchable between a first open state, in which the first switching element electrically interrupts the first electric conduction path (Column 2, lines 32-35), and a first closed state, in which the first electric conduction path is uninterrupted (K11, K1 closed state shown in Figure, Column 2, lines 32-35); and 
a second switching element (comprising K21, K2, Figure) provided in the second electric conduction path between the tee point and the electric ground connection (K21 provided between the tee point and L2/ground, Figure 1), the second switching element being switchable between a second open state, in which the second switching element electrically interrupts the second electric conduction path (Figure shows open state of K21), and a second closed state, in which the second electric conduction path is uninterrupted (Column 6, lines 45-52, “….the potential on the line L1 between the second and third relays K2 and K3 must be connected via a low impedance to 0 V….”); 
a third switching element provided between the second electric connection and the tee point (comprising K3, K31, K32 provided between the tee point and output/second electric connection, Figure), the third switching element being switchable between a third open state, in which the third switching element electrically interrupts the first electric conduction path (Column 4, lines 9-13, ” the relay K3 ,….opens the switching contact K31”), and a third closed state, in which the first electric conduction 
wherein, in response to electrically connecting the second electronic device to the second electric connection, the second switching element is configured to switch over to the second open state (Column 6, lines 53-58, “First of all, the switching contact S2 is closed by the test circuit TS.  This causes activation of the relay K2 and opening of its switching contact K21”) and the first switching element switches over to the first closed state only when the second switching element is already in the second open state (Column 6, line 58 – Column 7, line 3, “The test circuit now attempts via the test line Ps1 to confirm that the potential on the line L1 between the second and third relays K2 and K3 is no longer connected by low impedance to 0 V, but is high impedance.  If this state does not occur after a certain time, then the connection process is interrupted and a fault is indicated. ....... If the potential on the line L1 between the second and third relays K2 and K3 is high impedance, the switching contact S1 is closed by the test circuit TS.”);  
wherein, in response to electrically disconnecting the second electronic device from the second electric connection (Abstract, “when the disconnection process takes place…”), the first switching element is configured to switch over to the first open state before the second switching element switches over to the second closed state (Abstract, “The switching contact of a second relay,….when a disconnection process takes place, is closed once the first relay has been opened”) and the third switching element is configured to switch over to the third open state (Column 4, lines 9-13, 
wherein the second switching element is configured to switch over to the second closed state is to discharge electric power from the first and second electric conduction paths via the ground connection of the second switching element while the first and third switching elements are in the respective first and third open state (switching element K2 when closed provides ground connection of the first and second conduction path while the first switching element K1 and the third switching element K3 are in the open state), and 
wherein the second switching element in the second open state is configured to cause switch over of the first and third switching elements to the respective first and third closed states (first switching element K11 of K1 and the third switching element K31 of K3 in closed state and the second switching element K21 of K2 in open state as shown in Figure). Magnussen also discloses the first, second and third switching elements having own control and delay elements (K12, K13 for K1, K21, K22 for K2, and K31, K32 for K3, Figure);
further including a control unit (comprising test circuit TS, Figure) connected to the first switching element and the third switching element (TS connected to K1 and K3, Figure) and configured to determine whether or not the tee point is electrically connected to the ground connection (TS determines whether the tee point is electrically connected to the ground based on the sensed signal received from Ps1, Figure, Column 6, lines 55-65); and 

Magnussen does not disclose the switching over of the third switching element over to the third open state also being before the second switching element switches over to the second closed state (Magnussen’s relay delay is set to have the third switching element open after the second switching element is closed), and the control unit not configured to control the second switching element (Magnussen’s control unit does the determination and control of the second switching element, or does not have a separate/additional control element), in combination with the other recited elements of Claim 1, therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 5/02/2021